Citation Nr: 1824068	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  08-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable evaluation for service connected bilateral hearing loss.

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to December 1984, and September 1985 to September 1986.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an a November 2015 rating decision by the RO in Phoenix, Arizona, that denied service connection for a cervical spine disability and denied a compensable evaluation for hearing loss.

In September 2015 the Board remanded the Veteran's claims for a compensable evaluation for bilateral hearing loss and service connection for a cervical spine disability in order to afford the Veteran a Board hearing.  

In January 2018, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a cervical spine disability and an increased rating for his service-connected bilateral hearing loss.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2016); 38 C.F.R. § 3.159 (2017). 

With respect to the Veteran's claims, additional evidence has been added to the Veteran's claims file since the March 2017 Statement of the Case (SOC) that appears to be relevant to his claims.  The record reflects that private treatment records from Dr. D.S. were associated with the Veteran's claims file in January 2018, which includes private treatment records dated after the March 2017 SOC.  Because this additional evidence appears to be relevant to the Veteran's claims and the Veteran requested review by the AOJ in a March 2018 Additional Evidence Response Form, the Board must return the Veteran's claim to the AOJ so that it may perform an initial review of evidence received since the March 2017 SOC and readjudicate the claims.  See 38 C.F.R. § 20.1304 (c).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159 (c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159 (e).

2. After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims, with consideration of evidence associated with the claims file since the issuance of the March 2017 Statement of the Case. 

If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. The case should then be returned to the Board, if o otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




